Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-12-1999

Van Holt v. Liberty Mutl Fire
Precedential or Non-Precedential:

Docket 97-5098




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Van Holt v. Liberty Mutl Fire" (1999). 1999 Decisions. Paper 6.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/6


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed January 12, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

NO. 97-5098

RE VAN HOLT AND JO VAN HOLT,
Plaintiffs-Appellants,

v.

LIBERTY MUTUAL FIRE INSURANCE COMPANY AND
LIBERTY MUTUAL GROUP,
Defendant-Appellee.

ORDER

The slip opinion filed November 25, 1998 is herewith
amended to add the following names as amicus curiae
counsel:

Marc Richman
Civil Division
Department of Justice
Washington, D.C. 20530-0001
Amicus Curiae Counsel

Gerald J. Nielsen
Nielsen Law Firm
2121 Airline Drive
Metairie, LA 70001
Amicus Curiae Counsel

BY THE COURT,

/s/ Max Rosenn
Circuit Judge

Dated: January 12, 1999